       Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 1 of 20




                                                  April 1, 2019


VIA ECF

Hon. Christian F. Hummel
United States Magistrate Judge
United State District Court
Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, NY 12207

        RE:      National Rifle Association of America v. Cuomo, et. al, No. 18-CV-00566-LEK-
                 CFH

Dear Judge Hummel:

         We write to request a conference as soon practicable to discuss the necessity of a
confidentiality and protective order to protect the parties’ interests during the ongoing litigation.
Defendants served requests for production and interrogatories on the NRA seeking confidential
information,1 and the NRA served non-party subpoenas that called for the production of
confidential information.2 The NRA has diligently sought to finalize an order, but Defendants
continuously refuse to work with the NRA to reach a resolution and permit the parties to submit
a stipulated order to the Court. Court intervention is necessary to resolve the parties’ dispute
concerning the necessity of an order to protect sensitive materials subject to discovery in this
litigation.

       The NRA initially reached out to Defendants in November 2018 with a proposed order;
however, Defendants indicated they would prefer to postpone a discussion until the production of
confidential information becomes an issue. Accordingly, the NRA again raised the issue at the
beginning of February 2019 and requested a telephone conference to discuss any disputes.
However, Defendants repeatedly ignored or refused to engage in the meet and confer process.
Only after the NRA indicated it would seek relief with the Court if Defendants refused to confer
did Defendants agree to even discuss a proposed order on February 27, 2019.


        1
         Among other things, the Defendants’ seek highly-sensitive confidential information including, inter alia,
the NRA’s bank account numbers; confidential business agreements with insurance brokers and affinity insurance
companies; information regarding non-public business relationships with third parties; and confidential information
on the NRA’s internal operations and finances.
        2
           Every non-party responding to subpoenas to date has refused to produce documents containing highly
sensitive business information until a confidentiality order is executed, including Everytown for Gun Safety, Lloyd’s
America, Inc., Chubb Group Holdings, Inc., Illinois Union Insurance Company, MetLife, Inc., Lockton Companies,
LLC, Lockton Affinity Series of Lockton Affinity, LLC, and Kansas City Series of Lockton Companies, LLC.
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 2 of 20




Hon. Christian F. Hummel
April 1, 2019
Page 2

         During the meet and confer, Defendants indicated that they did not want to agree to a
definition of confidential or attorneys’ eyes-only documents, and, instead, wanted the parties to
subsequently confer on an issue by issue basis as confidential information arose. Although the
NRA indicated it believed this would be a waste of the parties’ and the court’s resources,
especially if court intervention was required each time a new category of confidential
information arose, we requested that Defendants, at a minimum, provide feedback on how
confidential information and documents should be treated so that the parties could narrow any
dispute before bringing it before the Court.

        More than two weeks later, on March 13, 2019, Defendants finally responded with initial
revisions to the NRA’s proposed order. However, since that time, Defendants have again
refused to engage in the meet and confer process because they allegedly cannot get feedback
from their client.

        The NRA has been attempting to resolve this relatively straightforward and extremely
common issue for more than two months. Enough is enough. Absent Court intervention,
Defendants’ delay tactics will continue, and they will likely use this as an excuse to extend this
case and their unconstitutional activity as long as possible. We ask the Court send a clear
message that these delay tactics and refusals to engage in good faith negotiations are improper by
setting an immediate hearing on the proposed confidentiality order attached as Exhibit A. The
NRA is available to attend an in-person or telephone hearing as early as April 2, 2019.

        Thank you for your consideration of this matter.


                                                    Sincerely,




                                                    Sarah B. Rogers



cc:     All Counsel of Record (via ECF)




4843-6873-3833.6
2277-05
Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 3 of 20




       EXHIBIT A
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 4 of 20



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                      §
 AMERICA,                                           §
                                                    §
                Plaintiff,                          §
                                                    §     CIVIL CASE NO. 18-CV-00566-TJM-
 v.                                                 §     CFH
                                                    §
 ANDREW CUOMO, both individually and                §
 in his official capacity; MARIA T. VULLO,          §
 both individually and in her official              §
 capacity; and THE NEW YORK STATE                   §
 DEPARTMENT OF FINANCIAL                            §
 SERVICES,                                          §
                                                    §
                Defendants.                         §

                    CONFIDENTIALITY AND PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the following

Confidentiality and Protective Order (the “Order”) shall govern the disclosure, handling, and use

of documents, deposition testimony and transcripts thereof, deposition exhibits, interrogatory

responses, admissions, and any other information and material produced or disclosed, whether

voluntarily or in response to a request made pursuant to the Federal Rules of Civil Procedure, in

discovery in the above-captioned action (the “Litigation”), because discovery in the Litigation may

involve production of confidential, proprietary, competitively sensitive, or private information for

which special protection from public disclosure, and from use for any purpose other than

prosecuting or defending this Litigation, would be warranted.

       This Order does not confer blanket protections on all disclosures or responses to discovery

and that the protection it affords from public disclosure and use extends only to the limited

information or items that are entitled to confidential treatment under applicable legal principles

and the terms of this Order.


CONFIDENTIALITY AND PROTECTIVE ORDER                                                        Page 1
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 5 of 20



       No provision in this Order is intended to provide for the prospective filing of confidential

information under seal with the Court. Any party intending to file material under seal with the

Court must comply with the requirements of the Local Rules of Practice for the United States

District Court for the Northern District of New York (the “Local Rules”).

       The Court being fully advised in the premises:

It is hereby ORDERED as follows:

       This Order shall apply to Materials exchanged by the parties to this Action or by third

parties in discovery in this matter, which are confidential under statute, rule, or other applicable

law, including Materials that are confidential, including but not limited to proprietary or

commercially sensitive business or financial information, trade secrets, or personal information

that is not generally known or publicly available and which the designating Party would not

normally reveal to third parties or would cause third parties to maintain in confidence, or

information that otherwise meets the standard for protection set forth in Rule 26(c) of the Federal

Rules of Civil Procedure. Materials will not be designated as described below without a good faith

belief that it has been maintained in a confidential non-public manner, and there is good cause why

it should not be part of the public record of this Action. Nothing in this Order creates a presumption

or implies that Material designated by a Party as Confidential or Attorneys’ Eyes Only actually

constitutes confidential, private, or similarly protected information under applicable law, and such

determination may be made at a later time by this Court.

                                                  I.

                                          DEFINITIONS

       As used in this Order, these terms have the following meanings:

       1.      “Action” refers to this case captioned: National Rifle Association of America v.

Andrew Cuomo, et al., Civil Case No. 18-cv-00566-TJM-CFH.


CONFIDENTIALITY AND PROTECTIVE ORDER                                                          Page 2
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 6 of 20



        2.      “Producing Party” is the party or non-party producing Materials and/or

designating Materials as Confidential or Attorneys’ Eyes Only.

        3.      “Receiving Party” is the party or non-party receiving or having access to

Materials.

        4.      “Confidential” means any Materials designated as confidential in accordance with

this Order unless: (a) the Party which designated the Material removes the Confidential

designation; (b) the Material loses its designation as confidential in accordance with the procedure

set forth in Paragraph 6 of this Order; or (c) the Court has determined, after an in camera

inspection, that the Material is not confidential.

        A Party may only designate Materials Confidential if it has a good-faith basis to believe

that the Material is, constitutes, or contains Material that is confidential under statute, rule, or other

applicable law, including Materials that are confidential, proprietary, trade secrets, or

commercially sensitive business or financial information, or personal information that is not

generally known or publicly available and that the Party making the designation would not

normally reveal to third parties or would cause third parties to maintain in confidence, or

information that otherwise meets the standard for protection set forth in Rule 26(c) of the Federal

Rules of Civil Procedure.

        5.      “Attorneys’ Eyes Only” means any Materials designated as Attorneys’ Eyes Only

in accordance with this Order unless: (a) the Party which designated the Material removes the

Attorneys’ Eyes Only designation; (b) the Material loses its designation as Attorneys’ Eyes Only

in accordance with the procedure set forth in Paragraph 6 of this Order; or (c) the Court has

determined that the Material is not Attorneys’ Eyes Only. A Party may only designate a Material

Attorneys’ Eyes Only if it has a good-faith basis to believe that it contains:




CONFIDENTIALITY AND PROTECTIVE ORDER                                                             Page 3
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 7 of 20



               (a)     Membership lists, including contact information of members.

               (b)     Lists of affinity insurance holders, including contact

                       information of affinity insurance holders.

               (c)     Donor lists, including contact information of donors.

               (d)     Internal financial/accounting information.

               (e)     Operations information.

               (f)     License agreements.

               (g)     Agreements with insurance brokers.

               (h)     Agreements with affinity insurance companies.

               (i)     Agreements with customers.

               (j)     Business relationships with third parties.

       6.      “Documents” includes all materials within the scope of Rule 34(a) of the Federal

Rules of Civil Procedure.

       7.      “Information” includes all materials within the scope of Documents, exhibits,

evidence or things used at trial, depositions or other proceedings; any testimony, whether given at

trial or a deposition; and any other means of presenting, producing or revealing information.

       8.      “Materials” includes Documents and Information, and any other tangible things.

                                                 II.

                                 INSTRUCTIONS AND TERMS

       1.      Disclosure of Confidential Materials. All Confidential Materials produced in

discovery, if any, shall not be further disclosed, disseminated, or used for any purpose other than

in connection with the preparation for trial and litigation of this Action, consistent with the

restrictions on use of Confidential Materials contained in this Order. Access to any Confidential

Materials shall be limited to:


CONFIDENTIALITY AND PROTECTIVE ORDER                                                       Page 4
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 8 of 20



             (a)    This Court, any jurors, court reporters, and court personnel, to the extent

                    that they are involved in a court proceeding or trial of this Action.

             (b)    The Parties’ counsel in this Action, including the outside and in-house

                    counsel of the Parties, and the attorneys, secretaries, paralegals, assistants,

                    and other employees of such counsel who are actively engaged in

                    connection with or making decisions or assisting in any way with respect to

                    the preparation for and trial of this Action, but only to the extent reasonably

                    necessary to render professional services in this Action.

             (c)    Officers, directors, executives, employees, or former employees of the

                    Parties who are assisting in any way in the preparation of, or are actively

                    engaged in, making decisions with respect to the preparation for and trial of

                    this Action, provided that such individuals have agreed, in writing, to be

                    bound by this Order.

             (d)    A Party’s outside or in-house auditors, including auditors’ officers,

                    directors, employees, agents, or counsel, provided that such individuals

                    have agreed, in writing, to be bound by this Order.

             (e)    Persons who have prepared or assisted in the preparation of Materials or to

                    whom the Materials or copies thereof were addressed or delivered, provided

                    that such individuals have agreed, in writing, to be bound by this Order.

             (f)    The insurers of the Parties or any agents retained by the insurers including

                    independent claims management personnel provided that such individuals

                    have agreed, in writing, to be bound by this Order.




CONFIDENTIALITY AND PROTECTIVE ORDER                                                        Page 5
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 9 of 20



               (g)    To the extent deemed necessary by counsel, witnesses whose deposition or

                      trial testimony is related to Confidential Materials, provided that the witness

                      has agreed, in writing, to be bound by this Order.

               (h)    Independent consultants or experts and their employees or clerical assistants

                      who are employed, retained, assisting or otherwise consulted by counsel of

                      record or a Party for the purpose of assisting counsel of record in this

                      Action, including consulting and testifying experts, jury/trial consultants,

                      and mock jurors or focus group members, provided that such individuals

                      have agreed, in writing, to be bound by this Order.

               (i)    Outside vendors employed by the Parties or their counsel of record

                      (including members or associates of such counsel of record’s firm) to assist

                      in the Action, provided that such individuals have agreed, in writing, to be

                      bound by this Order.

               (j)    Other persons who may be designated by written consent of the Producing

                      Party or pursuant to Court order so long as said persons have agreed, in

                      writing, to be bound by this Order.

       2.      Disclosure of Attorneys’ Eyes Only Materials.           All Attorneys’ Eyes Only

Materials produced in discovery, if any, shall not be further disclosed, disseminated, or used for

any purpose other than in connection with the preparation for trial and litigation of this Action,

consistent with the restrictions on use of Attorneys’ Eyes Only contained elsewhere in this

Order. Access to any Attorneys’ Eyes Only Materials shall be limited to:

               (a)    This Court, any jurors, court reporters, and court personnel, to the extent

                      that they are involved in a court proceeding or trial of this Action.




CONFIDENTIALITY AND PROTECTIVE ORDER                                                          Page 6
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 10 of 20



               (b)     The Parties counsel in this Action, including the outside and in-house

                       counsel of the Parties, and the attorneys, secretaries, paralegals, assistants,

                       and other employees of such counsel who are actively engaged in

                       connection with or making decisions or assisting in any way with respect to

                       the preparation for and trial of this Action, but only to the extent reasonably

                       necessary to render professional services in this Action.

               (c)     Non-party consultants and experts (and their professional staffs) who are

                       employed, retained, assisting or otherwise consulted by counsel of record

                       for the purpose of assisting in this Action, provided that such individuals

                       have agreed, in writing, to be bound by this Order.

       3.      Acknowledgement to be Bound by Order.                Before disclosing Confidential

Materials to any person listed in paragraphs 1(e)-(j) or Attorneys’ Eyes Only Materials to any

person listed in paragraphs 2(a)-(c), the Party proposing such disclosure must provide a copy of

this Order to such person, who must sign the attached Exhibit A. The Party must retain a signed

copy on file for inspection by the Court. If the person to whom disclosure is contemplated does

not sign Exhibit A, then the Parties will work cooperatively to obtain a prompt hearing before this

Court to resolve any issues of confidentiality. In the interim, while awaiting a ruling on the issue

by the Court, no one may disclose Materials to the person at issue.

       4.      Designating Materials as Confidential or Attorneys’ Eyes Only. The Parties

may only designate Materials as Confidential or Attorneys’ Eyes Only if they have a good-faith

basis to believe that the Materials are Confidential or Attorneys’ Eyes Only, as the case may be

under statute, rule, or other applicable law and consistent with the restrictions on use of

Confidential and Attorneys’ Eyes Only Materials contained in this Order.




CONFIDENTIALITY AND PROTECTIVE ORDER                                                          Page 7
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 11 of 20



       With respect to Materials that are produced in TIFF format, the designation of

confidentiality shall be made by including the words in bold print “CONFIDENTIAL - SUBJECT

TO A PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE

ORDER” in the document in a manner reasonably calculated to be observed by anyone who

obtains possession of the electronic document. With respect to Materials that are produced in

native format, the designation of confidentiality shall be made by including the words

“CONFIDENTIAL - SUBJECT TO A PROTECTIVE ORDER” or “ATTORNEYS’ EYES

ONLY - SUBJECT TO PROTECTIVE ORDER” on a cover sheet produced in TIFF format along

with the native file and by including the words “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” in the file name of the matrix file.

       5.      Designating Deposition Transcripts as Confidential or Attorneys’ Eyes Only.

All depositions or portions of depositions taken in this Action and any Materials, things, or exhibits

used at those depositions may be designated as Confidential or Attorneys’ Eyes Only pursuant to

the terms of this Order. Such designations shall be made either on the record or by written notice

to the other Parties within twenty (20) calendar days of receipt of the transcript of the deposition.

Unless otherwise agreed, depositions shall be treated as Confidential during the twenty-calendar-

day period following receipt of the transcript.

       6.      Contesting Materials Designated Confidential or Attorneys’ Eyes Only. If any

Party believes that any Materials designated Confidential or Attorneys’ Eyes Only do not

constitute Confidential or Attorneys’ Eyes Only Material, that Party may, no later than sixty (60)

days after the close of discovery, contest the applicability of this Order to such Material by

notifying counsel to all Parties in writing, and identifying the Material contested. The objecting

and designating Parties shall have thirty (30) business days after such notice to meet and confer




CONFIDENTIALITY AND PROTECTIVE ORDER                                                          Page 8
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 12 of 20



and attempt in good faith to resolve the issue. If the dispute is not resolved within said period, the

Party who contested the confidentiality designation shall have five (5) business days to determine

whether the Material is Confidential or Attorneys’ Eyes Only. The Party who designated the

Material Confidential or Attorneys’ Eyes Only shall have the burden of showing that it is

Confidential or Attorneys’ Eyes Only. If the objecting Party does not contact the Court within the

five-business-day period, its objection shall be considered withdrawn. Any Materials designated

as Confidential or Attorneys’ Eyes Only by a Party in accordance with this Order which are

required to be filed with the Court shall be filed in sealed envelopes or containers on which shall

be written the title and docket number of the Action, a general indication of the nature or contents

of the envelope or container, and a legend designating the matter as “CONFIDENTIAL -

SUBJECT TO A PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY - SUBJECT TO

PROTECTIVE ORDER.”

7.             Inadvertent Failure to Identify Confidential or Attorneys’ Eyes Only

Materials. Any Party who inadvertently fails to identify Materials as Confidential or Attorneys’

Eyes Only shall have ten (10) business days from the discovery of its oversight to correct its failure.

Such failure shall be corrected by providing written notice of the error and substituted copies of

the inadvertently produced Materials. Any Party receiving such inadvertently unmarked Materials

shall make reasonable efforts to retrieve the Materials distributed to persons not entitled to receive

it with the corrected designation. Such inadvertent or unintentional disclosure will not be deemed

a waiver in whole or in part of the Producing Party’s claim of confidentiality, either as to specific

Materials disclosed or on the same or related subject matter. Upon receipt of such notice, the

Receiving Parties will mark the Materials and all copies “Confidential” or “Attorneys’ Eyes Only,”

as the case may be, and treat it as Confidential or Attorneys’ Eyes Only, as they case may be, under




CONFIDENTIALITY AND PROTECTIVE ORDER                                                           Page 9
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 13 of 20



the terms of this Order. Notice of inadvertent or erroneous disclosure will be deemed to apply to

all copies of the Materials disclosed. Each Receiving Party must further notify every person or

organization that received copies of or access to the Materials identified in the notice that such

Materials have been designated Confidential or Attorneys’ Eyes Only.

       8.      Court Filings. This Order does not, by itself, authorize the filing of any Materials

under seal. Notwithstanding any other provision of this Order, Materials may not be filed under

seal with the Clerk of the Court unless such sealing is authorized by a separate order upon an

express finding that the Materials or portions thereof to be sealed, satisfy the requirements for

sealing under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). If a Party wishes

to file in the public record Materials that a Producing Party has designated Confidential or

Attorney’ Eyes Only, the Party must advise the Producing Party of the Materials no later than five

(5) business days before the Materials are due to be filed, so that the Producing Party may move

the Court to require the Materials to be filed under seal.

       9.      Handling During Hearings and Trial. Confidential Material may be submitted

to the Court and used in any hearing, at trial, or in any other proceeding in this Action. If any

Confidential Material is introduced by any Party at the time of trial, such information shall be

governed by the Court’s orders regarding confidentiality of such materials. As part of the Parties’

preparation for trial of this Action, they shall each notify the other regarding any intent to use the

other’s Confidential Materials at trial so that the Party which produced such information may seek

an appropriate order from the Court limiting the disclosure of such Confidential Materials during

trial. Such Materials shall be designated as Confidential Material on the record. With respect to

testimony elicited during a hearing, trial, or other proceeding, counsel for a Party may designate

as Confidential any testimony that the Party believes contains Confidential Information.




CONFIDENTIALITY AND PROTECTIVE ORDER                                                          Page 10
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 14 of 20



Whenever any testimony is designated as Confidential, or any question or line of questioning calls

for the disclosure of Confidential Information, the designating Party may request that the Court

exclude from the courtroom any person who is not entitled under this Order to receive the

Confidential Information.

       Nothing in this Order shall be construed to regulate the conduct of the actual trial of this

case, nor to limit the right of any Party to seek amendments thereto, or to seek additional protective

orders pertaining to discovery pretrial proceedings and trial.

       10.     Legal Process for Confidential or Attorneys’ Eyes Only Materials.                    If

Confidential or Attorneys’ Eyes Only Materials are sought from a non-producing Party by a

discovery request, subpoena, an order or other form of legal process from or by any person, court,

administrative or legislative body, then the Party receiving the discovery request, subpoena, order

or other form of legal process must not, except to the extent required by applicable law, provide

or otherwise disclose such documents or information until thirty (30) days after giving counsel for

the Producing Party notice in writing, accompanied by a copy of the discovery request, subpoena,

order or other form of legal process. If the Producing Party objects to disclosure, then the Party to

whom the discovery request, subpoena, order or other form of legal process is directed shall not

make any disclosure in response to it until the resolution of the objection by the appropriate court.

The Party to whom the discovery request, subpoena, order or other form of legal process is directed

shall not oppose the Producing Party’s effort to intervene in the proceeding, quash the subpoena,

or take other reasonable action to seek appropriate relief, with the cost of such opposition to the

subpoena to be borne by the Producing Party unless otherwise agreed to by the Parties.

       11.     Inadvertent Disclosure of Privileged or Protected Material. The Parties intend

to invoke the protections of Federal Rule of Evidence 502, and specifically 502(d) and (e). If a




CONFIDENTIALITY AND PROTECTIVE ORDER                                                          Page 11
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 15 of 20



Party discovers through any means that it inadvertently produced privileged or attorney work

product Materials or non-responsive information (collectively referred to as the “Inadvertently

Produced Information”), the Producing Party may provide written notice to the Receiving Party

that the Material was inadvertently produced, which notice shall include a statement of the basis

for the Producing Party’s contention that the Material is privileged, attorney work product, or not

responsive. After receiving such notice, within five (5) business days the Receiving Party must

return, sequester, or destroy the Inadvertently Produced Information and any copies that it has and

must provide a certification of counsel that all such Inadvertently Produced Information has been

returned, sequestered, or destroyed. Any motion to compel production of Inadvertently Produced

Information cannot assert the circumstances of the inadvertent production in support of the motion.

The Receiving Party shall not copy, distribute, file, or otherwise use the Inadvertently Produced

Information until there is an agreement or an adjudication that the Material is discoverable. If the

Receiving Party disclosed the Inadvertently Produced Information before receiving notice of its

inadvertent production, the Receiving Party must take reasonable steps to retrieve it. The

Producing Party must preserve the Inadvertently Produced Information until all disputes regarding

the discoverability of the information has been resolved. This protocol shall be deemed to comply

with the Party’s obligation to take reasonable steps to prevent, identify, and rectify inadvertent

disclosure pursuant to Federal Rule of Evidence 502(b). The Court’s entry of this Order shall

specifically confer the rights and protections available to the Parties under Federal Rule of

Evidence 502(d) and (e).

       12.     Storage and Transmittal. To avoid security risks inherent in certain current

technologies and to facilitate compliance with the terms of this Order, all persons with access to

Confidential or Attorneys’ Eyes Only Materials are prohibited from storing or transmitting any




CONFIDENTIALITY AND PROTECTIVE ORDER                                                        Page 12
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 16 of 20



Confidential or Attorneys’ Eyes Only Materials in or via any online service (other than counsel or

a Parties’ own firm/corporate email system) that is managed or maintained by any third party other

than a reputable litigation support service provider that uses: (i) a secure document hosting facility;

(ii) encrypted web-enabled software; (iii) secure sharing and collaboration among only authorized

users; and (iv) does not employ public cloud computing services. Notwithstanding the foregoing

provisions of this paragraph, the Parties may transmit files containing Confidential or Attorneys’

Eyes Only Materials to persons authorized to receive Confidential or Attorneys’ Eyes Only

Materials as email attachments, via secure FTP, or by way of a third-party vendor that the Parties

agree may be used for encrypted and secure, domestic transmissions, provided that for any such

transmissions the Parties take all reasonable steps to protect Confidential or Attorneys’ Eyes Only

Materials from being disclosed to unauthorized third parties. The use of a third-party vendor may

include short-term, incidental storage of files for the sole purpose of transmitting them, provided

that the files are promptly deleted upon transmission. The Parties may agree in writing to make

mutual accommodations under this paragraph.

       13.     Use of Confidential and Attorneys’ Eyes Only Materials. Confidential and

Attorneys’ Eyes Only Materials shall be maintained in confidence by counsel for the Parties and

by the Parties themselves and may be used only for the purpose of this Action, and no other

purpose. Confidential and Attorneys’ Eyes Only Materials must not be used for any business,

competitive, legal, or any other purpose unrelated to this Action without the express written

consent of counsel for Producing Party or by order of the Court. Nothing in this Order limits any

Party to this Action from disclosing or otherwise using:

               (a)      Its own Materials produced or disclosed in this Action.




CONFIDENTIALITY AND PROTECTIVE ORDER                                                           Page 13
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 17 of 20



               (b)     Any Materials produced or disclosed in this Action not subject to this Order

                       and not designated as Confidential or Attorneys’ Eyes Only.

               (c)     Materials that a Party already possessed or that it obtained by proper means

                       from other sources.

       14.     Confidential or Attorneys’ Eyes Only Materials Produced by a Non-Party.

Any non-party who may be called upon to make discovery herein or provide deposition or other

testimony pursuant to subpoena or other formal or informal discovery device is entitled to avail

itself of the provisions and protections of this Order. All Material designated by the non-party as

Confidential or Attorneys’ Eyes Only will be treated in the same manner as any Confidential or

Attorneys’ Eyes Only Materials (as the case may be) produced by the Parties.

       15.     Non-Termination. The duty to treat Confidential and Attorneys’ Eyes Only

Materials as set forth in this Order survives the completion of this case. At the conclusion of this

Action by settlement, jury verdict, judgment order, or otherwise, each Party so requested must

return all Confidential and Attorneys’ Eyes Only Materials to counsel for the Party that produced

it or must destroy it. The return or destruction of Confidential and Attorneys’ Eyes Only Materials

under this paragraph will include, without limitation, all copies and duplicates thereof. The Parties

will certify, within thirty (30) days of receipt of a written request for certification that all

Confidential and Attorneys’ Eyes Only Materials required to be returned or destroyed has been so

returned or destroyed. Unless otherwise ordered by the Court, counsel may retain: (a) copies of

pleadings or other papers that have been filed with the Court and that contain Confidential or

Attorneys’ Eyes Only Materials; (b) their work product; and (c) official transcripts and exhibits

thereto. The terms and provisions of this Order will continue to apply to any such Materials

retained by counsel.




CONFIDENTIALITY AND PROTECTIVE ORDER                                                         Page 14
     Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 18 of 20



       16.     Non-Waiver of Objections. Neither this Order nor any of the provisions described

herein is a waiver of any Party’s right to: (a) object to the admissibility or discoverability of any

Materials; (b) seek further protection from the Court before producing Materials that any Party

believes the Order may not adequately protect; or (c) seek leave to refuse production of such

Materials.

       17.     Modification Permitted. This Order may be modified by the Court at any time

for good cause shown following notice to all Parties and an opportunity for them to be heard.

Dated this ___ day of _______ 2019.



                                                      CHRISTIAN F. HUMMEL
                                                      United States Magistrate Judge




CONFIDENTIALITY AND PROTECTIVE ORDER                                                         Page 15
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 19 of 20



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                     §
 AMERICA,                                          §
                                                   §
                Plaintiff,                         §
                                                   §    CIVIL CASE NO. 18-CV-00566-TJM-
 v.                                                §    CFH
                                                   §
 ANDREW CUOMO, both individually and               §
 in his official capacity; MARIA T. VULLO,         §
 both individually and in her official             §
 capacity; and THE NEW YORK STATE                  §
 DEPARTMENT OF FINANCIAL                           §
 SERVICES,                                         §
                                                   §
                Defendants.                        §



                                          EXHIBIT A

            Acknowledgment and Agreement To Be Bound by Protective Order

__________________________________________ declares that:

       I reside at __________________________________________. My telephone number is

___________________. I am currently employed by _________________________________,

located at ___________________________________________, and my current job title is

__________________________.

       I have read and understand the terms of the Confidentiality and Protective Order (Dkt. ___)

entered in this Action. I understand and agree to comply with and be bound by the provisions of

the Order. I understand that any violation of the Order may subject me to sanctions by the Court.

       I will not divulge any information, documents, or copies of materials designated

Confidential or Attorneys’ Eyes Only obtained pursuant to such Order, or the contents of such



EXHIBIT A TO CONFIDENTIALITY AND PROTECTIVE ORDER                                         Page 1
      Case 1:18-cv-00566-TJM-CFH Document 93 Filed 04/01/19 Page 20 of 20



materials, to any person other than those specifically authorized by the Order. I will not copy or

use such information or documents except for the purposes of this Action and pursuant to the terms

of the Order.

         As soon as practical, but no later than thirty (30) days after final termination of this Action,

I will return to the attorney from whom I have received them any Materials in my possession that

are designated Confidential or Attorneys’ Eyes Only and all copies, excerpts, summaries, notes,

digests, abstracts, and indices relating to such Materials.

         I submit myself to the jurisdiction of the above Court for the purpose of enforcing or

otherwise providing relief relating to the Order.

         I declare under penalty of perjury that the foregoing is true and correct.



___________________________________                     _______________________________
Signature                                               Date




EXHIBIT A TO CONFIDENTIALITY AND PROTECTIVE ORDER                                               Page 2
4819‐6238‐8113.7  
